DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 802 and 806 disclose in the figure 8 and they are could not allocated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the result" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is depended on the further limit of the claim 6 so claim 7 is also rejected for the same reason.
Claim 8 recites the limitation "the result" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9-10 are depended on the further limit of the claim 8 so claims 9-10 are also rejected for the same reason.
Claim 16 recites the limitation "the result" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is depended on the further limit of the claim 16 so claim 17 is also rejected for the same reason.
Claim 18 recites the limitation "the result" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19-20 are depended on the further limit of the claim 18 so claims 19-20 are also rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358 in view of Gaikwad US 20110082714.
Regarding claim 1, Ootsuka et al. teach A method, by a server, for adaptively estimating capacity of a predetermined area of a vehicle, comprising: receiving, by the server, information relating to at least one individual who is positioned at an entrance to enter the predetermined area of the vehicle (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0082]; [0090]; figures 1-21; In the example, the number of users 102 of the station, railway lines to be used by the users 102, and the like are estimated based on information from the automatic ticket gates 103, the monitoring camera 104, and the access points 105 as described later (par. 38). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains). The data server 111 causes the received data to be stored in a data storage section (DB) 150 of a storage unit 160a. As shown in FIG. 2A, the data storage section 150 stores information 151 indicating numbers of passengers who wait for trains, information 152 indicating numbers of passengers on trains, train position information 153, train state information 154, travel demand information 155, master information 156 indicating structures of stations and railway lines, congestion threshold range information 157, results 158 of determining increases and reductions in the numbers of trains to be operated, and updated schedule information 159. Details of the data are described later (par. 44). It is considered that types of selectable indices are the number (measured value or predicted value) of passengers who wait for a train, a passenger capacity utilization rate, and the like, which are already stored in the data server 111 and can be counted from data such as the information 151 indicating the numbers of passengers who wait for trains and the information 152 indicating the numbers of passengers on trains (par. 90).).
Ootsuka et al. do not explicitly teach determining, by the server, if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimating, by the server, the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle.
Gaikwad teaches determining, by the server, if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were suppose to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).).
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad by comprising the teaching of Gaikwad into the method of Ootsuka et al..  The motivation to combine these arts is to provide a number of passengers fail to board from Gaikwad reference  Ootsuka et al. reference so the system can display the available vacant seats to passengers.
Regarding claim 5, the combination of Ootsuka et al. and Gaikwad disclose the method according to claim 1 (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80).).  
Regarding claim 11, Ootsuka et al. teach An apparatus for adaptively estimating capacity of a predetermined area of a vehicle, the apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with at least one processor, cause the apparatus at least to: receive information relating to at least one individual who is positioned at an entrance to enter the predetermined area of the vehicle (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0082]; [0090]; figures 1-21; Basic configurations of the servers are the same. Each of the servers is a computer including a network interface (I/F) 170, a processor (CPU) 171, a memory 172, and a storage unit 160…..The storage unit 160 is, for example, a large-capacity and nonvolatile storage device such as a magnetic storage device (HDD (Hard Disc Drive)), a flash memory (SSD (Solid State Drive)), or an optical drive and stores the program to be executed by the processor 171 and the data to be used upon the execution of the program. Multiple storage devices may be installed as the storage unit, and the program and the data may be distributed and stored in the multiple storage devices. (par. 42).  In the example, the number of users 102 of the station, railway lines to be used by the users 102, and the like are estimated based on information from the automatic ticket gates 103, the monitoring camera 104, and the access points 105 as described later (par. 38). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains). The data server 111 causes the received data to be stored in a data storage section (DB) 150 of a storage unit 160a. As shown in FIG. 2A, the data storage section 150 stores information 151 indicating numbers of passengers who wait for trains, information 152 indicating numbers of passengers on trains, train position information 153, train state information 154, travel demand information 155, master information 156 indicating structures of stations and railway lines, congestion threshold range information 157, results 158 of determining increases and reductions in the numbers of trains to be operated, and updated schedule information 159. Details of the data are described later (par. 44). It is considered that types of selectable indices are the number (measured value or predicted value) of passengers who wait for a train, a passenger capacity utilization rate, and the like, which are already stored in the data server 111 and can be counted from data such as the information 151 indicating the numbers of passengers who wait for trains and the information 152 indicating the numbers of passengers on trains (par. 90).).
Ootsuka et al. do not explicitly teach determine if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimate the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle.
Gaikwad teaches determine if the at least one individual fails to enter the predetermined area of the vehicle at a location in response to receiving the information; and estimate the capacity of the predetermined area of the vehicle when it is determined that the at least one individual fails to enter the predetermined area of the vehicle (Gaikwad US 20110082714 abstract; paragraph [0009]; [0016]-[0018]; [0022]-[0029]; [0038]; [0041] figures 1-4; The detection of RFID tickets may be done either on an on-going basis during the train's route with the results being updated as passenger changes are detected as the passengers are boarding and deboarding as the train sits at a station. In some implementations the detection of RFID tickets may begin after the train pulls away from a source station, and/or may be performed either before or after every major station, or any combination of these points (par. 24).  In block 215 the RSMS (rail seat management system) verifies the vacant seats based on the final list prepared before the start of the journey, with additional information from the updated seat allocation and the information of passengers who did not board the train at the station they were suppose to board. (Some passengers may fail to board without canceling of their tickets.) The RSMS also uses information of passengers who deboard the train before their actual destination station for some reason, thus vacating their seat. As the RSMS system tracks and analyzes the seating availability, it may send the analysis report to the CRS (computerized reservation system) (par 27).).
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad by comprising the teaching of Gaikwad into the system of Ootsuka et al..  The motivation to combine these arts is to provide a number of passengers fail to board from Gaikwad reference into Ootsuka et al. reference so the system can display the available vacant seats to passengers.
Regarding claim 15, the combination of Ootsuka et al. and Gaikwad disclose the apparatus according to claim 11 (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80).).  

Claims 2, 6-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358, in view of Gaikwad US 20110082714 and further in view of Sengupta et al. US 20180082586.
Regarding claim 2, Ootsuka et al. and Gaikwad teach all the limitation in the claim 1.
However, Ootsuka et al. and Gaikwad do teach information stored in the server but Ootsuka et al. and Gaikwad do not explicitly teach the method according to claim 1, wherein the step of estimating the capacity of the predetermined area of the vehicle comprises: retrieving, by the server, historical data relevant to the vehicle at a successive location that is located after the location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predicting, by the server, a number of individuals leaving the 
Sengupta et al. teach the method according to claim 1, wherein the step of estimating the capacity of the predetermined area of the vehicle comprises: retrieving, by the server, historical data relevant to the vehicle at a successive location that is located after the location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predicting, by the server, a number of individuals leaving the predetermined area of the vehicle at the successive location in response to the historical data (Sengupta et al. US 20180082586 abstract; paragraph [0026]-[0029]; [0034]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0073]; [0087]; [0101-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to store historical data. In an embodiment, the historical data may comprise information pertaining to an observed travel time of the vehicle 104 among a plurality of stations along the route 106, a count of passengers boarding the vehicle 104 at each of the plurality of stations, a count of passengers alighting the vehicle 104 at each of the plurality of stations, and an observed passenger demand for the vehicle 104 at each of the plurality of stations (par. 38). The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).)
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad with Sengupta et al. by comprising the teaching of Sengupta et al. into the method of Ootsuka et al. and Gaikwad.  The motivation to combine these arts is to provide a historical data from Sengupta et al. reference into Ootsuka et al. and Gaikwad reference so the system can easily predict the passenger demand at the plurality station.
Regarding claim 6, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 2 (Sengupta et al. US 20180082586 abstract; paragraph [0026]-[0029]; [0034]-[0035]; [0038]-[0039]; [0042]-[0047]; [0053]; [0069]-[0073]; [0087]; [0101-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to receive one or more queries from the application server 110 for the retrieval of historical data and the travel history of the plurality of passengers (par. 39). A passenger 410 associated with the mobile computing device 112A may transmit a request 412 to the application server 110 to inquire about passenger occupancy of the vehicle 104, on arrival at the second subsequent station 408. After receiving the request 412, the application server 110 may query the vehicle-computing device 102 installed in the vehicle 104 to retrieve information pertaining to the current location 404 of the vehicle 104. The one or more positional sensors in the vehicle-computing device 102 may detect the current location 404 of the vehicle 104 at a current time instant “10:00:00 a.m.” Thereafter, the vehicle-computing device 102 may transit the information pertaining to the current location 404 of the vehicle 104 to the application server 110. The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).  
Regarding claim 7, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 6, further comprising: determining, by the at least one other server, a number of individuals who are positioned at an entrance to enter the predetermined area of the vehicle at the successive location (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0056]-[0059]; [0082]; [0090]; figures 1-21; Each of the automatic ticket gates 103 reads a noncontact IC card (or a mobile terminal having the same function) or a magnetic ticket so that a user 102 is allowed to enter or exit into or from a station. Information read by the automatic ticket gates 103 is transmitted via a network 109 to a data managing server group 106 managed by a railway operator and is accumulated as gate pass-through data. The gate pass-through data includes information indicating stations in which passengers entered to use trains, time when the passengers entered the stations, and stations from which the passengers exited, time when the passengers exited from the stations (par. 34). First, the data server 111 is described. Information from the devices (103, 104) within the station yard and the access points 105, information output from the train information management system 133 and indicating the numbers of passengers on trains, and the like are transmitted via the network 109 to the data server 111 when new data is acquired or at predetermined time intervals (time intervals of several minutes, several hours, or the like, depending on intervals of trains) (par. 44).).  
Regarding claim 8, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 2 (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0044]-[0045]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; FIG. 18 is a diagram showing an example of a screen distributed by the information distributing server 113. A screen 1000 is to be distributed to the terminal 122 of the system operator 121 and the operation management center 126. The screen 1000 displays the numbers of passengers currently waiting for trains, a train schedule timetable, and the like (par. 85). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 9, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 8, further comprising: displaying, by the at least one other server, the result of the estimation step at the vehicle at the other successive location (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0043]-[0045]; [0047]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; In addition, a keyboard, a mouse, and the like may be connected to each of the servers. An input interface for receiving input from an operator, a display device, a printer, and the like may be connected to each of the servers. Each of the servers may include an output interface for outputting execution results of the program so that the operator can visually confirm the execution results of the program (par. 43). As show in the figure 1, the system comprise server 106; server 111; server 112 and server 113.).  
Regarding claim 10, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the method according to claim 8(Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0043]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; [0092]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 12, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 11, wherein the at least one memory and the computer program code is further configured with the at least one processor to: retrieve historical data relevant to the vehicle at a successive location that is located after the location, the historical data indicating a number of passengers leaving the predetermined area of the vehicle at the successive location; and predict a number of individuals leaving the predetermined area of the vehicle at the successive location in (Sengupta et al. US 20180082586 abstract; paragraph [0026]-[0029]; [0034]-[0035]; [0038]-[0039]; [0043]-[0047]; [0069]-[0073]; [0087]; [0101-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to store historical data. In an embodiment, the historical data may comprise information pertaining to an observed travel time of the vehicle 104 among a plurality of stations along the route 106, a count of passengers boarding the vehicle 104 at each of the plurality of stations, a count of passengers alighting the vehicle 104 at each of the plurality of stations, and an observed passenger demand for the vehicle 104 at each of the plurality of stations (par. 38). The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).  
Regarding claim 16, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 12 (Sengupta et al. US 20180082586 abstract; paragraph [0026]-[0029]; [0034]-[0035]; [0038]-[0039]; [0042]-[0047]; [0053]; [0069]-[0073]; [0087]; [0101-[0102]; [0122]-[0128]; figures 1-6; In an embodiment, the database server 108 may be configured to receive one or more queries from the application server 110 for the retrieval of historical data and the travel history of the plurality of passengers (par. 39). A passenger 410 associated with the mobile computing device 112A may transmit a request 412 to the application server 110 to inquire about passenger occupancy of the vehicle 104, on arrival at the second subsequent station 408. After receiving the request 412, the application server 110 may query the vehicle-computing device 102 installed in the vehicle 104 to retrieve information pertaining to the current location 404 of the vehicle 104. The one or more positional sensors in the vehicle-computing device 102 may detect the current location 404 of the vehicle 104 at a current time instant “10:00:00 a.m.” Thereafter, the vehicle-computing device 102 may transit the information pertaining to the current location 404 of the vehicle 104 to the application server 110. The application server 110 may further query the database server 108 to retrieve information comprising the historical data, and the current passenger demand at the first subsequent station 406 and the second subsequent station 408. The application server 110 may further retrieve the real-time traffic information along the route 106 from one or more traffic tracking agencies (not shown) (par. 122).).  
Regarding claim 17, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 16, wherein the at least one memory and the computer program code is further configured with the at least one processor to: determine a number of individuals who are positioned at an entrance to enter the6PRELIMINARY AMENDMENTAttorney Docket No.: Q251849Appln. No.: National Stage of PCT/JP2018/020903 (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0056]-[0059]; [0082]; [0090]; figures 1-21; Each of the automatic ticket gates 103 reads a noncontact IC card (or a mobile terminal having the same function) or a magnetic ticket so that a user 102 is allowed to enter or exit into or from a station. Information read by the automatic ticket gates 103 is transmitted via a network 109 to a data managing server group 106 managed by a railway operator and is accumulated as gate pass-through data. The gate pass-through data includes information indicating stations in which passengers entered to use trains, time when the passengers entered the stations, and stations from which the passengers exited, time when the passengers exited from the stations (par. 34).  
Regarding claim 18, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 12 (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0044]-[0045]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; FIG. 18 is a diagram showing an example of a screen distributed by the information distributing server 113. A screen 1000 is to be distributed to the terminal 122 of the system operator 121 and the operation management center 126. The screen 1000 displays the numbers of passengers currently waiting for trains, a train schedule timetable, and the like (par. 85). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).  
Regarding claim 19, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 16, wherein the at least one memory and the computer program code is further configured with the at least one processor to: send the result of the estimation to the at least one other server (Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0043]-[0045]; [0047]; [0056]-[0059]; [0082]; [0085]; [0090]; [0092]; figures 1-21; In addition, a keyboard, a mouse, and the like may be connected to each of the servers. An input interface for receiving input from an operator, a display device, a printer, and the like may be connected to each of the servers. Each of the servers may include an output interface for outputting execution results of the program so that the operator can visually confirm the execution results of the program (par. 43). As show in the figure 1, the system comprise server 106; server 111; server 112 and server 113.)
Regarding claim 20, the combination of Ootsuka et al., Gaikwad and Sengupta et al. disclose the apparatus according to claim 18(Ootsuka et al. US 20190228358 abstract; paragraph [0009]; [0034]-[0038]; [0042]; [0043]-[0045]; [0056]-[0059]; [0075]-[0082]; [0090]; [0092]; figures 1-21; FIG. 12 is a diagram showing a data structure of the congestion threshold range information 157 stored in the data server 111. The congestion threshold range information 157 includes information of date types 311, time zones 312, names 313 of railway lines/directions, sections 314, reference values 315, congestion threshold ranges 316, and the like (par. 76). When “(the total number ΣK of passengers who wait for trains)−the reference value XO)>an upper limit of the congestion threshold range” is established, it is determined that a train is to be additionally operated in step 444, and a difference S (the total number ΣK of passengers who wait for trains)−the reference value XO−the upper limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 445). On the other hand, when “(the reference value XO−the total number ΣK of passengers waiting for trains)>an lower limit of the congestion threshold range” is established, it is determined that a train needs to be canceled (in step 446), and a difference S (the reference value XO−the total number ΣK of passengers waiting for trains−the lower limit of the congestion threshold range) is calculated and stored together with the result of determining an increase or reduction in the number of trains to be operated (in step 447). Specifically, it can be said that the difference S indicates that the total number ΣK of passengers who wait for trains is larger than an expected congestion degree (given as the upper limit of the congestion threshold range) or smaller than an emptiness degree (given as the lower limit of the congestion threshold range) (par. 79).  FIG. 14 is a diagram showing a data structure of the results 158, stored in the data server 111, of determining increases and reductions in the numbers of trains to be operated. The results 158 of determining increases and reductions in the numbers of trains to be operated include information of dates 321, time zones 322, names 323 of railway lines/directions, sections 324, determination results 325 acquired from the program 440 for determining an increase or reduction in the number of trains to be operated, differences 326, and the like (par. 80). FIG. 20 is a diagram showing another example of the screen to be distributed by the information distributing server 113. A screen 1020 displays a comparison screen for displaying the numbers of passengers who wait for trains before and after the adjustment of an increase or reduction in the number of trains to be operated. The screen 1020 is composed of a screen 1021 for displaying predicted values of the numbers of passengers who wait for trains before the adjustment of an increase or reduction in the number of trains to be operated and a screen 1022 for displaying predicted values of the numbers of passengers who wait for trains after the adjustment of an increase or reduction in the number of trains to be operated (par. 90).).

Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358, in view of Gaikwad US 20110082714, in view of Sengupta et al. US 20180082586 and further in view of Noboru et al. JP 2014054899.
Regarding claim 3, the combination of Ootsuka et al., Gaikwad and Sengupta et al. teach all the limitation in the claim 2.
The combination of Ootsuka et al., Gaikwad and Sengupta et al. do explicitly teach the method according to claim 2, wherein the capacity of the predetermined area of the vehicle at the successive location is estimated in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the successive location.
Noboru et al. teach the method according to claim 2, wherein the capacity of the predetermined area of the vehicle at the successive location is estimated in response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the successive location (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger get off the train when the door opening is the number of passenger’s leaving the train.).
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al., Gaikwad and Sengupta et al. with Noboru et al. by comprising the teaching of Noboru et al. into the method of Ootsuka et al., Gaikwad and Sengupta et al..  The motivation to combine these arts is Noboru et al. reference into Ootsuka et al., Gaikwad and Sengupta et al. reference so the system can easily predict the number of passengers on the train base on the number of passengers getting on and off the train.
Regarding claim 13, the combination of Ootsuka et al., Gaikwad and Sengupta et al. with Noboru et al. disclose the apparatus according to claim 12, wherein the at least one memory and the computer program code is further configured with the at least one processor to: estimate the capacity of the predetermined area of the vehicle at the successive location in5PRELIMINARY AMENDMENTAttorney Docket No.: Q251849Appln. No.: National Stage of PCT/JP2018/020903 response to the prediction of the number of individuals leaving the predetermined area of the vehicle at the successive location (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger get off the train when the door opening is the number of passenger’s leaving the train.).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. US 20190228358 in view of Gaikwad US 20110082714 and further in view of Noboru et al. JP 2014054899.
Regarding claim 4, Ootsuka et al. and Gaikwad teach all the limitation in the claim 1.
However, Ootsuka et al. and Gaikwad teach a camera but Ootsuka et al. and Gaikwad do not explicitly teach the method according to claim 1 
Noboru et al. teach the method according to claim 1 (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger do not board the train when the door closing is the number of passenger’s failure to board the train.).  
It would have been obviously to one of ordinary in the art before the effective filing date of the claim invention to combine Ootsuka et al. and Gaikwad with Noboru et al. by comprising the teaching of Noboru et al. into the method of Ootsuka et al. and Gaikwad.  The motivation to combine these arts is to provide a photographing device and a calculation unit from Noboru et al. reference into Ootsuka et al. and Gaikwad reference so the system can easily predict the number of passengers on the train base on the number of passengers getting on and off the train.
Regarding claim 14, the combination of Ootsuka et al., Gaikwad and Noboru et al. disclose the apparatus according to claim 11 (Noboru et al. JP 2014054899 abstract; paragraph [0008]; [0010]-[0011]; [0016]; [0018]-[0020]; [0023]; [0026]-[0027]; [0038]-[0040]; [0049]; figures 1-6; The boarding / alighting number calculation unit 120 calculates the number of boarding/alighting people at the position of the door photographed by the photographing unit 110 based on the image around the door photographed by the photographing unit 110. Specifically, the boarding /alighting number calculation unit 120 detects a change in the position of passengers in the image around the door taken at a predetermined interval, so that the train arrives while the train is stopped at the station. Calculate the number of people getting off the train from the inside of the door to the outside of the door, and the number of passengers moving from the outside of the door of the arriving train to the inside of the door. The number of passengers getting on and off calculation unit 120 calculates the number of passengers getting on and off at the door shown in the image around the door by subtracting the number of passengers getting off from the number of passengers. When the photographing unit 110 photographs a plurality of doors, the boarding/alighting number calculation unit 120 calculates the number of boarding/alighting persons for each door (par. 23). The boarding/alighting number calculation unit 120 is based on the number of passengers and the number of passengers based on the movement vector obtained by connecting the positions of the people shown in the image around the door taken between the opening of the door of the arriving train and the closing of the door (par. 26).  According to the cited passages and figures, the system clearly shows the photographing device can capture the number of passengers get on and off the train when the door opening and closing at a train station and the calculation unit 120 can calculated the number of passengers on board.  Examiner construe the number of passengers getting off the train when the door opening and the passenger do not board the train when the door closing is the number of passenger’s failure to board the train.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683